DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The prior art to Yamaguchi et al. (US Publication 2004/0190221).
2.	Applicant’s arguments, see page 13 of Remarks, filed October 12, 2020, with respect to the U.S.C. 112 rejection of claim 19 have been fully considered and are persuasive.  The rejection of the aforementioned claim has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 10, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US Publication 2004/0190221) in view of Kubo et al. (JP2003303735A) and in further view of Takeoka et al. (US Publication 2014/0347780).
In re claim 1, Yamaguchi discloses a metallized polymer capacitor formed in the vacuum, the capacitor comprising: 
dielectric layers (55 – Figure 4, ¶63) stacked with metallized electrodes (57 – Figure 4, ¶63), at least one of said metallized electrodes having a first electrode portion (EP1 – Figure 4EC) having a first thickness and located in an active capacitor area (portion where 57 overlaps with one another in a laminating direction – Figure 4EC), and a second electrode portion (EP2 – Figure 4EC) having a second thickness that is greater than the first thickness (¶11), said second electrode portion (EP2 – Figure 4EC) located with the second thickness being partially in a capacitor termination area (53 – Figure 4, ¶62) that extends beyond the active capacitor area and beyond a dielectric layer (55 – Figure 4EC) of the capacitor and partially between two adjacent dielectric layers of the capacitor (Figure 4EC) (Note that 62 extends into the termination area, ¶64).
Yamaguchi does not disclose the dielectric layers are polymeric.
Kubo discloses polymeric dielectric layers (¶6, 8 –Figure 2, ¶35) for a multilayer capacitor (Abstract).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the polymeric dielectric material structure of Kubo to provide for superior adhesiveness between the electrode films and provide for a multilayer structure that is miniaturized in size. 
Yamaguchi does not disclose the second electrode portion has a sheet resistance that is lower than 100 mOhm per square.
Takeoka discloses the thickness of an electrode layer is proportionate to the sheet resistance value of the electrode layer (¶51). It would have been an obvious matter of design In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 2, Yamaguchi in view of Kubo and in further view of Takeoka discloses the capacitor of claim 1, as explained above. Yamaguchi does not disclose wherein said second thickness corresponds to the sheet resistance value that is lower than 50 mOhm per square.
Takeoka discloses the thickness of an electrode layer is proportionate to the sheet resistance value of the electrode layer (¶51). It would have been an obvious matter of design choice to alter the thickness of the electrode layers to achieve a device having desired ESR characteristics and capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 3, Yamaguchi in view of Kubo and in further view of Takeoka discloses the capacitor of claim 1, as explained above. Yamaguchi does not disclose a material of said polymer dielectric layer has a chemical structure with a hydrogen-to-carbon ratio of at least 1.0 and an oxygen-to-carbon ratio of at least 0.1.
Kubo discloses a material of said polymer dielectric layer has a chemical structure with a hydrogen-to-carbon ratio of at least 1.0 and an oxygen-to-carbon ratio of at least 0.1 (¶31; Note that Tricyclodecanedimethanol diacrylate meets the H:C and O:C ratios.).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the polymeric dielectric material structure of Kubo to provide for superior adhesiveness between the electrode films and provide for a multilayer structure that is miniaturized in size. 
In re claim 4, Yamaguchi in view of Kubo and in further view of Takeoka discloses the capacitor of claim 1, as explained above. Yamaguchi does not disclose the material of said polymer dielectric layer has a glass transition temperature greater than 1000C.
Kubo discloses the material of said polymer dielectric layer has a glass transition temperature greater than 1000C (¶31; Tricyclodecanedimethanol diacrylate has a glass transition temperature greater than 125°C, as described in the specification of the instant application.).
In re claim 5, Yamaguchi in view of Kubo and in further view of Takeoka discloses the capacitor of claim 1, as explained above. Yamaguchi does not disclose the first electrode portion in the active area has a sheet resistance value between 10 Ohm/square and 100 Ohm/square.
Takeoka discloses the thickness of an electrode layer is proportionate to the sheet resistance value of the electrode layer (¶51). It would have been an obvious matter of design choice to alter the thickness of the electrode layers to achieve a device having desired ESR characteristics and capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 7, Yamaguchi in view of Kubo and in further view of Takeoka discloses the capacitor of claim 1, as explained above. Yamaguchi further discloses two or more internal electrical (57 – Figure 4EC) connections configured in series (Figure 4EC).
In re claim 10, Yamaguchi in view of Kubo and in further view of Takeoka discloses the polymer monolithic capacitor of claim 1, as explained above. Yamaguchi further discloses an article of manufacture (¶116) that includes a capacitor (¶116).
In re claim 19, Yamaguchi discloses a high-voltage metallized polymer capacitor formed in the vacuum, the capacitor comprising: 

Metallized electrodes (57 – Figure 4EC) in each of the multiple internal sections;
at least one of said metallized electrodes (57 – Figure 4EC)
at least one of said metallized electrodes having a first electrode portion (EP1 – Figure 4EC) having a first thickness in an active capacitor area (portion where 57 overlaps with one another in a laminating direction – Figure 4EC) of the capacitor, and a second electrode portion (EP2 – Figure 4EC) having a second thickness that is greater than the first thickness (¶11), said second electrode portion (EP2 – Figure 4EC) located with the second thickness being partially in a capacitor termination area (53 – Figure 4, ¶62) and partially between adjacent dielectric layers of the capacitor (Figure 4EC) (Note that 62 extends into the termination area, ¶64).
Wherein the second electrode portion (EP2 – Figure 4EC) extends beyond the active capacitor area and beyond a dielectric layer (55 – Figure 4EC) of the metallized capacitor (Figure 4EC). 
Yamaguchi does not disclose the dielectric layers are polymeric.
Kubo discloses polymeric dielectric layers (¶6, 8 –Figure 2, ¶35) for a multilayer capacitor (Abstract).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the polymeric dielectric material structure of Kubo to provide for superior adhesiveness between the electrode films and provide for a multilayer structure that is miniaturized in size. 
Yamaguchi does not disclose the second electrode portion has a sheet resistance that is lower than 100 mOhm per square.
Takeoka discloses the thickness of an electrode layer is proportionate to the sheet resistance value of the electrode layer (¶51). It would have been an obvious matter of design In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 20, Yamaguchi in view of Kubo and in further view of Takeoka discloses the polymer monolithic capacitor of claim 19, as explained above. Yamaguchi further discloses an article of manufacture (¶116) that includes a capacitor (¶116).


Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US Publication 2004/0190221) in view of Fukui et al. (JP05041332A) and in further view of Takeoka et al. (US Publication 2014/0347780).
In re claim 1, Yamaguchi discloses a metallized polymer capacitor formed in the vacuum, the capacitor comprising: 
dielectric layers (55 – Figure 4, ¶63) stacked with metallized electrodes (57 – Figure 4, ¶63), at least one of said metallized electrodes having a first electrode portion (EP1 – Figure 4EC) having a first thickness and located in an active capacitor area (portion where 57 overlaps with one another in a laminating direction – Figure 4EC), and a second electrode portion (EP2 – Figure 4EC) having a second thickness that is greater than the first thickness (¶11), said second electrode portion (EP2 – Figure 4EC) located with the second thickness being partially in a capacitor termination area (53 – Figure 4, ¶62) that extends beyond the active capacitor area and beyond a dielectric layer (55 – Figure 4EC) of the capacitor and partially between two adjacent dielectric layers of the capacitor (Figure 4EC) (Note that 62 extends into the termination area, ¶64).
Yamaguchi does not disclose the dielectric layers are polymeric.

It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the polymeric dielectric layer structure as described by Fukui to provide for a capacitor having superior performance characteristics in a high temperature working atmosphere (Abstract – Fukui).
Yamaguchi does not disclose the second electrode portion has a sheet resistance that is lower than 1,000 mOhm per square.
Takeoka discloses the thickness of an electrode layer is proportionate to the sheet resistance value of the electrode layer (¶51). It would have been an obvious matter of design choice to alter the thickness of the electrode layers to achieve a device having desired ESR characteristics and capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 6, Yamaguchi in view of Fukui and in further view of Takeoka discloses the capacitor of claim 1, as explained above. Yamaguchi does not disclose the capacitor is characterized by a dissipation factor that is smaller than 0.02 at 1000C.
Fukui discloses said capacitor has a dissipation factor smaller than 0.02 at 100°C (¶16-17, ¶20-21, ¶27) Note that according to the specification of the instant application, the dielectric layer of triallyl isocyanurate exhibits a dissipation factor of less than 0.02 at temperatures at 100°C. [¶0047] of the Specification of the instant application states that “Trifunctional monomors such as tris (2-hydroxy ethyl) isocyanurate and triallyl isocyanurate (the behavior of which is represented by curve 230 of FIG. 2) have Tg > 125°C and DF < 0.01 that is substantially unchanged up to this temperature”.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the polymeric dielectric layer structure as described by .

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US Publication 2004/0190221)  in view of Kubo et al. (JP2003303735A) and in further view of Takeoka et al. (US Publication 2014/0347780) and in further view of Kinoshita et al. (US Publication 2009/0308532).
In re claim 8, Yamaguchi in view of Kubo and in further view of Takeoka discloses the capacitor of claim 1, as explained above. Yamaguchi does not disclose wherein said capacitor has a prismatic shape with transverse dimensions L, W, and H, wherein L represents a first extent of the capacitor along which the capacitor is equipped with an electrical termination, W represents a second extent of the capacitor, and H represents a third extent of the capacitor in a direction in which said polymer dielectric layers and metallized electrode layers are stacked, and wherein the ratio of said first extent to said second extent is greater than 1.
Kinoshita discloses a polymeric multilayer capacitor (Figure 2, Abstract ¶30) having a has a prismatic shape with transverse dimensions L, W, and H, wherein L represents a first extent of the capacitor along which the capacitor is equipped with an electrical termination (4, 4’ – Figure 2, ¶108), W represents a second extent of the capacitor, and H represents a third extent of the capacitor in a direction in which said polymer dielectric layers and metallized electrode layers are stacked, and wherein the ratio of said first extent to said second extent is greater than 1 (Figure 2).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the dimensions of an electronic device to create a component having desired capacitance. It would have been an obvious matter of design choice to alter the size of the device to achieve a product with desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 9, Yamaguchi in view of Kubo and in further view of Takeoka and in further view of Kinoshita discloses the capacitor of claim 8, as explained above. Yamaguchi does not disclose wherein said ratio is greater than 2.
However, it would have been an obvious matter of design choice to alter the size of the device by using the well-known knowledge of lengthening the internal electrodes and capacitor body to achieve a product with desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 11-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US Publication 2004/0190221) in view of Fukui et al. (JP05041332A) and in further view of Takeoka et al. (US Publication 2014/0347780) and in further view of Lee et al. (US Publication 2015/0136462).
In re claim 11, Yamaguchi discloses a metallized polymer capacitor formed in the vacuum, the capacitor comprising: 
dielectric layers (55 – Figure 4, ¶63) stacked with metallized electrodes (57 – Figure 4, ¶63), at least one of said metallized electrodes having a first electrode portion (EP1 – Figure 4EC) having a first thickness and located in an active capacitor area (portion where 57 overlaps with one another in a laminating direction – Figure 4EC), and a second electrode portion (EP2 – Figure 4EC) having a second thickness that is greater than the first thickness (¶11), said second electrode portion (EP2 – Figure 4EC) located with the second thickness being partially in a capacitor termination area (53 – Figure 4, ¶62) that extends beyond the active capacitor area and beyond a dielectric layer (55 – Figure 4EC) (Figure 4EC) (Note that 62 extends into the termination area, ¶64).
Yamaguchi does not disclose the dielectric layers are polymeric.

It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the polymeric dielectric layer structure as described by Fukui to provide for a capacitor having superior performance characteristics in a high temperature working atmosphere (Abstract – Fukui).
Yamaguchi does not disclose the second electrode portion has a sheet resistance that is lower than 100 mOhm per square.
Takeoka discloses the thickness of an electrode layer is proportionate to the sheet resistance value of the electrode layer (¶51). It would have been an obvious matter of design choice to alter the thickness of the electrode layers to achieve a device having desired ESR characteristics and capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Yamaguchi does not disclose the dielectric layer has a thickness of smaller than one micrometer and the electrodes comprise of aluminum. 
Lee discloses the dielectric layer (111 – Figure 2A, ¶34) of a multilayer capacitor (100 – Figure 2A, ¶114) has a thickness of smaller than one micrometer (¶48) and the internal electrodes comprise of aluminum (¶78).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the electrode material of desired conductivity and lower dielectric thickness of Lee to achieve a device having desired capacitance. 
In re claim 12, Yamaguchi in view of Fukui and in further view of Takeoka and in further view of Lee discloses the capacitor of claim 11, as explained above. Yamaguchi does not disclose said polymer dielectric layer has a chemical structure with a hydrogen-to-carbon ratio of at least 1.0 and an oxygen-to-carbon ratio of at least 0.1.

It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the polymeric dielectric layer structure as described by Fukui to provide for a capacitor having superior performance characteristics in a high temperature working atmosphere (Abstract – Fukui).
In re claim 13, Yamaguchi in view of Fukui and in further view of Takeoka and in further view of Lee discloses the capacitor of claim 11, as explained above. Yamaguchi does not disclose the polymer dielectric layer has a glass transition temperature greater than 1000C.
Fukui discloses the polymer dielectric layer has a glass transition temperature greater than 1000C (¶20).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the polymeric dielectric layer structure as described by Fukui to provide for a capacitor having superior performance characteristics in a high temperature working atmosphere (Abstract – Fukui).
In re claim 14, Yamaguchi in view of Fukui and in further view of Takeoka and in further view of Lee discloses the capacitor of claim 11, as explained above. Yamaguchi does not disclose the capacitor is characterized by a dissipation factor that is smaller than 0.02 at 1000C.
Fukui discloses said capacitor has a dissipation factor smaller than 0.02 at 100°C (¶16-17, ¶20-21, ¶27) Note that according to the specification of the instant application, the dielectric layer of triallyl isocyanurate exhibits a dissipation factor of less than 0.02 at temperatures at 100°C. [¶0047] of the Specification of the instant application states that “Trifunctional monomors such as tris (2-hydroxy ethyl) isocyanurate and triallyl isocyanurate (the behavior of which is represented by curve 230 of FIG. 2) have Tg > 125°C and DF < 0.01 that is substantially unchanged up to this temperature”.

In re claim 15, Yamaguchi in view of Fukui and in further view of Takeoka and in further view of Lee discloses the capacitor of claim 11, as explained above. Yamaguchi further discloses two or more internal electrical connections (57 – Figure 4EC) configured in series (Figure 4EC).
In re claim 18, Yamaguchi in view of Fukui and in further view of Takeoka and in further view of Lee discloses the capacitor of claim 11, as explained above. Yamaguchi further discloses an article of manufacture (¶116) that includes a capacitor (¶116).


Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US Publication 2004/0190221)  in view of Fukui et al. (JP05041332A) and in further view of Takeoka et al. (US Publication 2014/0347780) and in further view of Lee et al. (US Publication 2015/0136462) and in further view of Kinoshita et al. (US Publication 2009/0308532).
In re claim 16, Yamaguchi in view of Fukui and in further view of Takeoka and in further view of Lee discloses the capacitor of claim 11, as explained above. Yamaguchi does not disclose wherein said capacitor has a prismatic shape with transverse dimensions L, W, and H, wherein L represents a first extent of the capacitor along which the capacitor is equipped with an electrical termination, W represents a second extent of the capacitor, and H represents a third extent of the capacitor in a direction in which said polymer dielectric layers and metallized electrode layers are stacked, and wherein the ratio of said first extent to said second extent is greater than 1.

It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the dimensions of an electronic device to create a component having desired capacitance. It would have been an obvious matter of design choice to alter the size of the device to achieve a product with desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 17, Yamaguchi in view of Fukui and in further view of Takeoka and in further view of Lee and in further view of Kinoshita discloses the capacitor of claim 16, as explained above. Yamaguchi does not disclose wherein said ratio is greater than 2.
However, it would have been an obvious matter of design choice to alter the size of the device by using the well-known knowledge of lengthening the internal electrodes and capacitor body to achieve a product with desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on (571) 272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848